Mr. Justice Wole
delivered the opinion of the court.
In this administrative appeal we agree with the registrar that in a power of attorney purporting to authorize the sale *46of a single piece of property as belonging* to the grantor, a mere general reference thereto as situated on Méndez Yigo Street in Mayagiiez does not sufficiently identify the same, no matter how ample the words giving the right to sell such property may he.
In a way the appellant realized that the power was defective, for she offered to the registry an affidavit purporting to cure the defect. We have frequently decided that an affidavit is not the propeí way to remedy a defect of a public document.
We do not think that the defect of not describing the source of the title is important, provided the property is otherwise sufficiently identified.
The note of the registrar must be
■ Affirmed.
Justices del Toro and Hutchison concurred.
Chief Justice Hernández and Justice Aldrey absent.